                 IN THE UNITED STATES DISTRICT COURT

                       FOR THE DISTRICT OF HAWAI‘I

CHAD BARRY BARNES,                           Case No. 19-cv-00211-DKW-RT

             Appellant,
                                             Bankr. No. 14-01475
       v.

KRISTIN KIMO HENRY,

             Appellee.



CHAD BARRY BARNES,                           Case No. 19-cv-00214-DKW-RT

             Appellant,
                                             Bankr. No. 14-01520
       v.

SEA HAWAII RAFTING, LLC,

             Appellee.


ORDER AFFIRMING IN PART AND REVERSING IN PART ORDERS OF
                THE BANKRUPTCY COURT

      In these consolidated appeals, Appellant Chad Barry Barnes challenges two

orders of the U.S. Bankruptcy Court for the District of Hawai‘i, which, together,

addressed a motion for reconsideration Barnes filed with respect to various orders
entered in two separate bankruptcy proceedings.1 In addressing Barnes’ motion,

the Bankruptcy Court reconsidered and vacated certain orders, declined to vacate

orders for which an appeal was already pending, and observed that other orders

had already been declared void. Otherwise, the Bankruptcy Court denied Barnes

the relief he sought. On appeal, Barnes’ briefing is, once again, largely

unhelpful.2 Nevertheless, in one of the other consolidated appeals involving the

parties here, this Court found that Barnes’ claim for maintenance and cure was, in

part, a secured in rem claim against Appellee Kristin Kimo Henry to the extent

Barnes was able to pierce the corporate veil of Appellee Sea Hawaii Rafting, LLC.

Because that issue arises again in these consolidated appeals, as set forth below,

this Court REVERSES IN PART the order of the Bankruptcy Court entered in

Henry’s bankruptcy proceeding that is subject to these appeals. In all other

respects, the two orders of the Bankruptcy Court are AFFIRMED for the reasons

discussed below.

I.     Procedural Background3



1
  Pursuant to Local Rule 7.1(c), the Court elects to decide these consolidated appeals without a
hearing.
2
  At the same time as filing these consolidated appeals, Barnes also filed five other bankruptcy
appeals that were assigned to the undersigned. Briefing in all of the appeals has suffered from
the same unhelpful argument styles and arguments, some of which are identified further below.
3
  The Court notes that there is a lengthy procedural background to the underlying bankruptcy and
admiralty cases between the parties. While the Court does not recite that history in full herein,
the Court is cognizant of the same and, to the extent relevant, it is mentioned herein.
                                                2
      To better understand the motion for reconsideration and orders addressing

the same at issue in these consolidated appeals, it is helpful to recount some of the

procedural background on which many of the requests in the motion are based.

The underlying litigation between the parties here began, seven years ago, with

Barnes’ filing of an admiralty complaint against, inter alia, Appellees Henry and

Sea Hawaii Rafting, LLC (“SHR”). Nearly two years later, Henry and SHR filed

voluntary petitions for bankruptcy protection. Those three proceedings–one

admiralty and two bankruptcy–have produced a vast amount of litigation and a

large number of appeals. For example, in the bankruptcy proceeding of SHR, at

the time the motion for reconsideration was filed, at least six appeals had been

docketed with the district court from orders of the Bankruptcy Court. In the

admiralty case, meanwhile, three appeals had been docketed with the Ninth Circuit

Court of Appeals by a similar time. Those appeals have, in turn, on occasion,

produced results that reverse, at least in some fashion, actions taken by the

Bankruptcy Court and/or the admiralty court in their respective proceedings. It is

in this context that the motion for reconsideration exists, as therein, many of the

requests for reconsideration are premised upon Barnes’ interpretation of orders

entered in the foregoing appeals or his interpretation of orders entered following

the remand of an appeal.


                                           3
       In ruling on the motion for reconsideration, the Bankruptcy Court split its

decision into two separate orders: one entered in the SHR bankruptcy proceeding

and one entered in Henry’s. In total, the motion for reconsideration sought

reconsideration of 13 orders: 5 in the SHR bankruptcy proceeding and 8 in

Henry’s. In Henry’s bankruptcy proceeding, the Bankruptcy Court vacated one

order, indicated that it would vacate another, and otherwise denied the motion for

reconsideration. Case No. 19-cv-211-DKW-RT, Dkt. No. 1-2 (“Henry Order”).

In SHR’s bankruptcy proceeding, the Bankruptcy Court vacated one order,

declined to take further action with respect to two orders (because the orders had

already been vacated), and otherwise denied the motion for reconsideration. Case

No. 19-cv-214-DKW-RT, Dkt. No. 1-2 (“SHR Order”).

       On April 24, 2019, Barnes filed notices of appeal of the foregoing orders,

one in the SHR bankruptcy proceeding and one in Henry’s (collectively, “the

Bankruptcy Appeals”).4 Because the orders being appealed in the Bankruptcy

Appeals involved common questions of law and fact, and because consolidation

would produce savings in time and effort, while causing no inconvenience, delay,

or expense, the Court consolidated the Bankruptcy Appeals. See Dkt. No. 5. In

the Court’s order of consolidation, Barnes was instructed to clearly identify the


4
 Herein, going forward, unless otherwise noted, the Court cites to docket entries in Case No. 19-
cv-211-DKW-RT.
                                                4
issue or issues being appealed, clearly explain how the Bankruptcy Court

purportedly erred with respect to the issue, and provide legal support for the

Bankruptcy Court’s purported error.

       On August 16, 2019, Barnes filed his opening brief. Dkt. No. 10.

Thereafter, Appellee SHR filed a response brief. Dkt. No. 11. Appellee Henry

has not filed any brief in these Bankruptcy Appeals. Finally, while Barnes had

until November 4, 2019 to file a reply brief, Dkt. No. 9, no such brief was (or has

been) filed.

II.    Legal Standard

       This Court reviews a bankruptcy court’s factual findings for clear error and

its conclusions of law and determinations on mixed questions of law and fact de

novo. In re Salazar, 430 F.3d 992, 994 (9th Cir. 2005); In re Hamada, 291 F.3d

645, 649 (9th Cir. 2002).

III.   Discussion

       In order to make as straightforward as possible this Court’s review of the

rulings at issue in these Bankruptcy Appeals, the Court will address each of the

orders for which reconsideration was sought in Henry’s bankruptcy proceeding,

followed by the orders in the SHR bankruptcy proceeding. Initially, however, the

Court first discusses an issue that, although not involving a specific order for


                                           5
which Barnes sought reconsideration, was addressed by both the Bankruptcy Court

and Barnes in his opening brief.

      A.     Recusal of the Bankruptcy Court

      In both orders at issue in these Bankruptcy Appeals, the Bankruptcy Court

observed that Barnes had asserted the Bankruptcy Court was biased against Barnes

or his counsel. Henry Order at 2; SHR Order at 2. The Bankruptcy Court stated

that, “[a]t multiple points in these cases, I have carefully considered whether I

should recuse myself, and I have determined (and I still conclude) that a reasonable

person would not conclude that I could not decide these cases fairly.” Henry

Order at 2 (footnote omitted); SHR Order at 2 (footnote omitted).

      In his opening brief, Barnes asserts that the Bankruptcy Court applied the

wrong standard in considering recusal, arguing that an “appearance of impropriety”

is sufficient to justify recusal. Dkt. No. 10 at 26. Barnes asserts that the

Bankruptcy Court’s actions and comments warrant recusal, including sanctioning

Barnes’ counsel, causing Barnes’ counsel “embarrassment and stigmatization[,]”

and “reward[ing]” the Bankruptcy Court’s former partner. Id. at 26-30. Barnes

asserts that the Bankruptcy Court has “personal animosity” toward his counsel and

his counsel’s actions “provoked” the Bankruptcy Court. Id. at 31.




                                           6
      Barnes’ assertions provide no basis for recusal of the Bankruptcy Court. As

for the standard the Bankruptcy Court applied, that standard came from the

relevant statutory provision – Section 455 of Title 28. There was, thus, no error in

applying the standard of the statute. As for Barnes’ other arguments, they are

principally based upon either legal rulings made by the Bankruptcy Court or his

speculation that the Bankruptcy Court has animus toward his counsel or is biased

in favor of opposing counsel. Neither is a basis for recusal. See Liteky v. United

States, 510 U.S. 540, 555-556 (1994) (stating that “judicial rulings alone almost

never constitute a valid basis for a bias or partiality motion” and “judicial remarks

during the course of a trial that are critical or disapproving of, or even hostile to,

counsel, the parties, or their cases, ordinarily do not support a bias or partiality

challenge.”) ; Sivak v. Hardison, 658 F.3d 898, 926 (9th Cir. 2011) (“‘rumor,

speculation, beliefs, conclusions, innuendo, suspicion, opinion, and similar non-

factual matters’ do not form the basis of a successful recusal motion.”) (quoting

Clemens v. U.S. Dist. Court for the Cent. Dist. of Cal., 428 F.3d 1175, 1178 (9th

Cir. 2005)) (alteration omitted). The same is true for the Bankruptcy Court

purportedly saying that any “embarrassment is deserved.” See Dkt. No. 10 at 27.

Taken in context, contrary to Barnes’ assertion, this statement does not evidence a

“personal desire” on the Bankruptcy Court’s part for Barnes’ counsel to be


                                            7
embarrassed, see id. at 30, but, rather, a statement that Barnes’ counsel must live

with the consequences (for better or worse) of his actions.

      B.     Henry’s Bankruptcy Proceeding

      The Bankruptcy Court explained that the motion for reconsideration

concerned eight orders entered in Henry’s bankruptcy proceeding. Henry Order at

1. This Court addresses those orders first.

             1.     Order One

      The first order concerns a matter related to lifting the automatic stay. The

Bankruptcy Court vacated this order, Henry Order at 3, and Barnes does not raise

any issue with respect thereto in his opening brief. Therefore, this Court does not

further address the first order.

             2.     Order Two

      The second order confirmed Henry’s Chapter 13 plan of reorganization.

Henry Order at 3. The Bankruptcy Court declined to reconsider this order,

explaining that there are three ways to challenge the confirmation of a plan, none

of which Barnes showed applied here. Id. at 3-5.

      In his opening brief, Barnes’ argument against the Bankruptcy Court’s ruling

is perhaps an exemplar of many of his deficient arguments in these Bankruptcy

Appeals. Notably, Barnes sets forth the standard for proving that confirmation of


                                          8
a plan was obtained by fraud and then states that he was “denied the opportunity to

develop the necessary facts under [that standard] because of the Bankruptcy

Court’s protective order and the stay which Barnes sought to lift.” Dkt. No. 10 at

2-3. Nothing else is stated with respect to the second order. Barnes does not

explain how Henry’s plan confirmation was procured by fraud nor does Barnes

provide any explanation as to how the protective order actually prevented him

from developing any facts in this regard. Instead, it appears that this Court is

simply meant to assume the accuracy of Barnes’ statement about his lack of

opportunity to develop facts, assume that this has some relevance to the order

confirming Henry’s plan, and, presumably, conclude as a result that the

confirmation order should be overturned. This Court declines to do so. As a

result, the Bankruptcy Court is AFFIRMED with respect to the second order.

                  3.     Orders Three and Four5

          These orders relate to a proof of claim filed by Barnes in Henry’s

bankruptcy proceeding and, more specifically, whether said claim was entitled to

secured or unsecured status. Henry Order at 5. The Bankruptcy Court

determined that the claim was entitled to general unsecured status, rather than




5
    Because the Bankruptcy Court addressed these orders together, this Court will do so as well.
                                                   9
secured status. Id. at 5-6. In considering the motion for reconsideration, the

Bankruptcy Court found no error in the foregoing determination. Id. at 6-9.

      This issue–whether Barnes’ claims against Henry are entitled to secured

and/or unsecured status–is the principal focus of another set of appeals Barnes filed

in SHR and Henry’s bankruptcy proceedings. Specifically, it is the issue

addressed in Case Nos. 19-cv-210-DKW-RT and 19-cv-216-DKW-RT.

Concurrently with entry of this Order, the Court has also entered an order in the

foregoing appeals addressing the above-stated issue. Therein, this Court affirmed

in part and reversed in part the determination of the Bankruptcy Court that Barnes’

claims were entirely unsecured. Specifically, the Court found as follows:

      In summary, first, to the extent Barnes is successful in piercing the
      corporate veil against Henry, he may attempt to hold Henry
      responsible for SHR’s obligation to pay maintenance and cure up to
      the value of the relevant vessel. Put another way, to the extent
      Barnes is able to pierce SHR’s corporate veil, he may pursue an in
      rem claim against Henry. Second, to the extent the value of the
      relevant vessel is insufficient to satisfy the total amount of
      maintenance and cure awarded to Barnes, Barnes may not pursue an
      in personam claim against Henry because such liability is an
      unsecured, prepetition debt that is subject to discharge under the
      Bankruptcy Code. Barnes may also not pursue any unsecured,
      prepetition tort claims against Henry, as Barnes has made no attempt
      in his briefing in these Bankruptcy Appeals to explain why any debts
      related to those claims are not subject to discharge. This Court leaves
      for the admiralty court to determine whether SHR’s corporate veil
      should be pierced and the value of the relevant vessel.

Case No. 19-cv-210-DKW-RT, Dkt. No. 12 at 14-15.

                                         10
          This Court reaches, adopts, and incorporates the same conclusion in these

Bankruptcy Appeals. As a result, with respect to the third and fourth orders, the

Bankruptcy Court is AFFIRMED IN PART and REVERSED IN PART such that

the third and fourth orders are VACATED to the extent inconsistent with the

findings and conclusions of this Court in Case Nos. 19-cv-210 and 19-cv-216.

                  4.     Orders Six and Twelve6

          These orders concern, respectively, a protective order entered in Henry’s

bankruptcy proceeding and Barnes’ attempt to conduct an examination of Henry

pursuant to Federal Rule of Bankruptcy Procedure 2004. Henry Order at 9-11.

The Bankruptcy Court determined that there was no basis to reconsider these

orders because, contrary to Barnes’ assertions, the orders did not inhibit him from

conducting discovery in his admiralty case. Id. at 11-12.

          In his opening brief, Barnes appears to disagree with the foregoing

determination, but, again, fails to explain why he disagrees. Instead, Barnes

simply recites language from one of the orders being challenged and then states:

“[i]t just could not be any clearer than that.” See Dkt. No. 10 at 6-7.

          Nonetheless, this issue–specifically, the propriety of the protective order and

other discovery rulings in Henry’s bankruptcy proceeding–surfaced in yet another



6
    Because the Bankruptcy Court addressed these orders together, this Court will do so as well.
                                                  11
set of consolidated appeals Barnes filed and that were assigned to this Court. In

those appeals, the Court entered an order explaining the error in Barnes’ argument

with respect to this issue. In particular, Barnes’ argument appears to be premised

upon his belief that, because the Bankruptcy Court stated that Barnes could not

examine Henry on any issue before the admiralty court, Barnes was prevented

from conducting any discovery in his admiralty case. See id. This is simply

inaccurate. The protective order states that the Bankruptcy Court would not

authorize an examination of Henry on “any issue which is before the [admiralty

court].” In re Kristin Kimo Henry, Case No. 14-br-01475, Dkt. No. 164 at 2

(Bankr. D. Haw. Feb. 29, 2016). As this Court explained in the other appeals, this

meant that Barnes could not use the bankruptcy discovery process to circumvent

discovery rulings in the admiralty case, i.e., issues before the admiralty court. See

Case No. 19-cv-212-DKW-RT, Dkt. No. 16 at 8 n.8, 12 & n.12. The protective

order did not prevent Barnes from attempting to petition the admiralty court for

appropriate discovery relief in the admiralty case.7 As a result, with respect to the

sixth and twelfth orders, the Bankruptcy Court is AFFIRMED.




7
 In addition, to the extent Barnes’ arguments in this regard relate to discovery he wished to
pursue in the bankruptcy case for a bankruptcy purpose, the protective order allowed Barnes to
carry out discovery related to plan confirmation.
                                               12
              5.     Order Eight

       The eighth order permitted Henry to act as a guarantor with respect to the

sale of a vessel in SHR’s bankruptcy proceeding. Henry Order at 12. In

reconsidering this order, the Bankruptcy Court observed that the order was already

on appeal, and thus, there was a lack of jurisdiction over the order. Id.

Nonetheless, the Bankruptcy Court indicated that, if the then-pending appeal was

remanded, the court would vacate the eighth order because the sale of the vessel

had been voided. Id. at 12-13. In his opening brief, Barnes states: “We just want

to confirm that the order is in fact vacated.” Dkt. No. 10 at 7.

       It should go without saying that the purpose of an appeal is for the appellant

to point out legal and/or factual errors in a lower court’s rulings. Barnes does

neither of those things in his opening (and only) brief with respect to this order.

Therefore, the Court declines to address this order any further other than to state

that the Bankruptcy Court is AFFIRMED.8

              6.     Order Eleven

       The eleventh order relates to Barnes’ attempt to lift the automatic stay so

that he could “contact the proper authorities to undertake a criminal prosecution of


8
 The Court notes that the then-pending appeal to which the Bankruptcy Court referred was
resolved in Barnes’ favor in that the district court vacated the eighth order. Case No. 16-cv-
588-JAO-WRP, Dkt. No. 29. That order, however, has been appealed by Barnes. Id., Dkt. No.
30.
                                              13
Henry.” Henry Order at 13 (quotation and footnote omitted). It appears that the

“criminal prosecution” to which Barnes referred related to Henry injuring him

while driving with a suspended license. Id. In connection thereto, Barnes also

argued that his claims might be nondischargeable under the Bankruptcy Code. Id.

at 13-14. The Bankruptcy Court found no reason to reconsider the denial of the

eleventh order, finding that Barnes failed to explain his failure to file a timely

complaint to determine the dischargeability of his debt and failed to offer any

evidence that he would be entitled to benefit from a program to compensate

victims of crime, even if one existed in Hawai‘i. Id. at 14-15.

      In his opening brief, the only relevant assertion Barnes makes in this regard

is that a fund exists in Hawai‘i for providing financial support to victims of crimes

and he wishes to access the fund. Dkt. No. 10 at 8. Barnes, however, does not

identify any error in the Bankruptcy Court’s decision with respect to the eleventh

order. Further, although Barnes states that a fund exists, he does not identify the

fund or the mechanism, if the fund exists, for obtaining relief from it. It is, thus,

impossible to know if the automatic stay applied in the first place because it is

entirely unclear whether some form of action needs to be taken against Henry in

order to obtain access to the fund. Simply put, if Barnes need take no action

prohibited by the automatic stay against Henry, then there would be no need to lift


                                           14
the stay. As a result, the Bankruptcy Court is AFFIRMED with respect to the

eleventh order.9

       C.     SHR’s Bankruptcy Proceeding

       As with Henry’s bankruptcy proceeding, this Court addresses, in turn, each

of the orders for which reconsideration was sought in SHR’s bankruptcy

proceeding.

              1.     Order Five

       The fifth order relates to a notice of maritime lien Barnes filed in SHR’s

bankruptcy proceeding. See SHR Order at 5-6. More specifically, in the fifth

order, the Bankruptcy Court disallowed any administrative expense claim in

connection with the maritime lien because any claim was not entitled to

administrative-expense treatment and disallowed any unsecured prepetition claim

because Barnes did not file a proper and timely proof of claim with respect thereto.

Id. The Bankruptcy Court found that Barnes had presented no reason to

reconsider the foregoing. Id. at 6-10.

       In his opening brief, while Barnes asserts that the fifth order concerns “the

fundamental dispute in this case[,]” he states only the following in connection


9
 With respect to the eleventh order, Barnes also appears to challenge a footnote in the order
being appealed. See Dkt. No. 10 at 7-8. The footnote, however, is entirely unconnected to the
Bankruptcy Court’s findings in connection with the eleventh order. Therefore, this Court does
not further address the cited footnote or Barnes’ arguments related thereto.
                                              15
therewith: “Barnes wanted [the Bankruptcy Court] to have another chance to

review his decisions before we wound up in a situation where the [Ninth] Circuit

remands the question back to [the Bankruptcy Court] to see what he thinks about

the question.” Dkt. No. 10 at 8-9.

          That, obviously, yet again, fails to perform any task helpful to this appeal.

No attempt is made to explain (or even identify) any error in the Bankruptcy

Court’s decision. Nor is any attempt made to explain precisely what it is Barnes

would like this Court to do on appeal. As a result, this Court declines to further

address the Bankruptcy Court’s decision not to reconsider the fifth order other than

to note the following. The fifth order is similar to (although, not the same as) the

third and fourth orders discussed above because they each concern claims that

Barnes wishes to prosecute against either Henry and/or SHR. Nothing in this

paragraph, however, should be construed as altering this Court’s rulings supra with

respect to the third and fourth orders in Henry’s bankruptcy proceeding (or the

Court’s findings and conclusions in Case Nos. 19-cv-210 and 19-cv-216).

                  2.     Orders Seven and Ten10

          The seventh and tenth orders concern the leasing and sale of a vessel. SHR

Order at 10. The Bankruptcy Court vacated the seventh order and observed that



10
     Because the Bankruptcy Court addressed these orders together, this Court will do so as well.
                                                   16
an appellate court had voided the tenth order and, thus, the Bankruptcy Court did

not take any further action with respect to the same. Id.

      In his opening brief, Barnes asserts that “[t]he question of the lease rental

has survived and is now at the heart of another appeal. [The admiralty court]

continues to apply the Bankruptcy Court’s terms of the lease to the detriment of

Barnes even after it was determined the Bankruptcy Court lacked jurisdiction to do

anything with the boat, including leasing it.” Dkt. No. 10 at 9.

      As the foregoing indicates, Barnes points to no error in the Bankruptcy

Court’s rulings with respect to these orders. Nor could he, given that the

Bankruptcy Court granted Barnes relief by vacating one order and noting that the

other order had already been vacated. Instead, Barnes appears to challenge

decisions that have been made in his admiralty case. To be clear, to the extent

Barnes wishes to correct any perceived errors in his admiralty case, he must seek

such relief from the admiralty court, not the Bankruptcy Court As a result, the

Bankruptcy Court is AFFIRMED with respect to the seventh and tenth orders.

            3.     Order Nine

      The ninth order appears to concern a motion for sanctions filed against

Barnes and his attorneys in SHR’s bankruptcy proceeding. SHR Order at 10

(citing Case No. 14-br-01520, Dkt. No. 157). As with the tenth order discussed


                                          17
above, the Bankruptcy Court observed that an appellate court had vacated the ninth

order and, thus, no further action was necessary. Id. at 11.

       In his opening brief, Barnes asserts that, although the ninth order has been

vacated, “it is still pending regarding the costs Barnes’ counsel incurred to defend

against the mistaken sanctions.” Dkt. No. 10 at 10.

       Once again, Barnes fails to indicate any error in the Bankruptcy Court’s

reconsideration of the ninth order and, once again, he could not, given that the

Bankruptcy Court noted that the order had already been vacated. Instead, once

again, Barnes appears to address matters taking place in a different court, i.e., the

issue of whether Barnes is entitled to attorney’s fees and/or costs in the appellate

proceeding. The Bankruptcy Court, however, has no control over that issue. As a

result, the Bankruptcy Court is AFFIRMED with respect to the ninth order.11

               4.     Order Thirteen

       The thirteenth order authorized the trustee for SHR’s bankruptcy estate to

abandon the estate’s interest in a commercial use permit. SHR Order at 11. The

Bankruptcy Court, initially, observed that Barnes had already appealed the

thirteenth order and that appeal remained pending at the time. Id. The


11
  The Court notes that it appears that the issue of fees and/or costs is no longer pending.
Specifically, on October 24, 2019, the Ninth Circuit affirmed the district court’s finding that
there was no legal basis to award Barnes attorney’s fees. Case No. 16-cv-00183-JMS-KJM,
Dkt. No. 96 (D. Haw. Oct. 24, 2019).
                                                 18
Bankruptcy Court, thus, explained that, although it lacked jurisdiction to reconsider

the order, it could make an indicative ruling. Id. The Bankruptcy Court then

explained why it would not grant a motion to reconsider the thirteenth order. Id.

at 11-14. More specifically, the Bankruptcy Court determined that the trustee

could not realize any value from the commercial use permit because such permits

are non-transferable and, although a permit will remain valid if ownership is

transferred of a company holding the permit, the trustee could not sell the

membership interests in SHR. Id. at 13-14.

      In his opening brief, Barnes asserts that there is “precedent and law” that

allows a trustee to transfer ownership of a company, citing Section 721 of Title 11.

Dkt. No. 10 at 11. Barnes concludes by stating that the thirteenth order “is

another situation in which [the Bankruptcy Court’s] decisions have made it more

difficult for him to see a resolution of his case.” Id.

      The only law Barnes cites to support the foregoing is Section 721, which, as

Barnes states in his opening brief, allows a trustee to operate the business of a

debtor. See id; 11 U.S.C. § 721. The statutory provision does not say that a

trustee may sell a debtor. Nor does Barnes cite to any “precedent and law”

interpreting operation of a business as selling the company conducting the

business. Thus, Barnes points to no actual error in the Bankruptcy Court’s


                                           19
decision in this regard. As for Barnes’ assertion about the Bankruptcy Court’s

decisions making matters “more difficult” for him, given that Barnes points to no

error in those decisions, this is also no basis for reconsidering any of the same. As

a result, the Bankruptcy Court is AFFIRMED with respect to the thirteenth order.

       D.      Other Arguments in the Opening Brief

       Although the analysis above addresses all of the orders for which Barnes

sought reconsideration, Barnes dedicates the vast majority of his opening brief to

arguments that are not clearly connected to those orders. Specifically, Barnes’

discussion of the thirteen orders above ends at page 11. Twenty pages later,

Barnes’ opening brief ends. The majority of those twenty pages appears

concerned with whether Barnes can amend a proof of claim he allegedly filed in

one or both of SHR and/or Henry’s bankruptcy proceedings. See Dkt. No. 10 at

13-24.12 Although Barnes asserts that he “should have been allowed to amend his

proof of claim to conform to the evidence in the trial and appeal[,]” no attempt is

made to connect this argument to the orders being appealed in these Bankruptcy

Appeals or the orders that were the subject of the motion for reconsideration. This

Court will not perform that work for Barnes.13 As a result, the Court declines to


12
   Almost all of the remaining twenty pages relates to the recusal issue, which the Court
addressed supra. See Dkt. No. 10 at 26-32.
13
   To the extent the Court performs any of that task for Barnes, perhaps, because his argument
concerns an alleged proof of claim, the argument may relate to the third and fourth orders in
                                                20
further address any of the arguments Barnes raises in his opening brief that are not

connected clearly to the orders being appealed here.

IV.    Conclusion

       To the extent set forth herein, the Bankruptcy Court is AFFIRMED IN

PART AND REVERSED IN PART. Specifically, (1) the Bankruptcy Court’s

Order on Motion for Reconsideration in Case No. 14-br-01475 is AFFIRMED IN

PART AND REVERSED IN PART; and (2) the Bankruptcy Court’s Order on

Motion for Reconsideration in Case No. 14-br-01520 is AFFIRMED.

       IT IS SO ORDERED.

       Dated: January 13, 2020 at Honolulu, Hawai‘i.




Chad Barnes v. Kristin Henry/Chad Barnes v. Sea Hawaii Rafting LLC; Civil No.
19-00211 DKW-RT; Civil No. 19-00214 DKW-RT; ORDER AFFIRMING IN
PART AND REVERSING IN PART ORDERS OF THE BANKRUPTCY
COURT




Henry’s bankruptcy proceeding and/or the fifth order in SHR’s bankruptcy proceeding. The
Court has addressed each of those orders herein and nothing in Barnes’ additional arguments
suggests any reason to change the Court’s rulings with respect thereto.
                                              21
